DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 3-23, and new claim 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 7-8, filed 12 November 2020, with respect to 112 rejections and interpretation under 112(f) have been fully considered and are persuasive in view of amendment.  The 112 rejections and interpretation under 112(f) of 12 August 2020 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following rejection has been modified in view of applicant's arguments and/or amendments.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4-5, 7-11, 13-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over “Favazza et al.,” In vivo functional photoacoustic microscopy of cutaneous microvasculature in human skin, Journal of Biomedical Optics 16(2), 026004 February 2011 (hereinafter Favazza) and in view of “Wang et al.,” US 2014/0142404 (hereinafter Wang), and “Fry,” US 2015/0190111 (hereinafter Fry), “Nakabayashi” US 2014/0371589 (hereinafter Nakabayashi). 
Regarding to claim 1, Favazza teaches a photoacoustic measurement apparatus, comprising:
a probe that detects a photoacoustic wave generated in a subject by measurement light emitted to the subject (photo acoustic microscopy, Figure 1 1st paragraph Methods);
a processor (PC figure 1) configured to:
generate a photoacoustic image based on a detection signal of the photoacoustic wave detected by the probe (Figure 2, 2. Methods 2nd- 3rd paragraphs); and
generate blood flow information based on a signal value of the photoacoustic image in a region of interest set in the photoacoustic image,
wherein the probe detects the photoacoustic wave in each of at least an avascularized condition in which the subject is avascularized and a non-avascularized condition in which the subject is not avascularized (change in the photoacoustic signal nd paragraph)
Favazza does not explicitly teach that photoacoustic imaging device is in the (hand-held) probe form. 
However, Wang teaches photoacoustic probe ([0053] Figure 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic imaging device as taught by Favazza to incorporate teaching of photoacoustic hand-held probe disclosed by Wang, since Favazza and Wang are directed to photoacoustic imaging device, and a hand-held photoacoustic probe was well known in the art as taught by Wang.  One of ordinary skill in the art could have combined the elements as claimed by Favazza with no change in their respective functions, but reconfiguring into hand-held photoacoustic probe as disclosed by Wang, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provides portable photoacoustic scanner, widens the application field of the photoacoustic field, especially in medical and biological practices ([0054]), and there was reasonable expectation of success.
Favazza in view of Wang do not explicitly teach that the subject is avascularized by the probe and a pressure detection unit for detecting a contact pressure of the probe with respect to the subject as claimed.
 However, examiner notes that recited limitation of “avascularized” is a natural consequence of pressing or compressing down the subject in the area by object such as recited probe. Accordingly, Wang discloses a hand-held probe and pressing down the subject with the probe is capable of performing the recited limitation. 
Moreover, Fry discloses that pressure is applied to the skin of a patient through the hand-held unit ([0043] and [0046]) by a user of the ultrasound probe ([0011]), and pressure is just enough to create occlusion in the blood vessel ([0013]), and a pressure sensor for detecting a contact pressure of the probe with respect to the subject (a plurality of strain gauges [0015], [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic probe as taught by Wang to incorporate teaching of pressure sensors disclosed by Fry, since Favazza, Wang, and Fry are all directed to monitoring blood pressure and hemodynamics in photoacoustic/ultrasound imaging systems, and using a hand-held probe housing with pressure sensors to cause avascularization was well known in the art as taught by Fry.  One of ordinary skill in the art could have combined the elements as claimed by Favazza and Wang with no change in their respective functions, but simply incorporating the probe disclosed by Wang by attaching it to hand-held pressure sensing housing via friction or screws ([0043]) as disclosed by Fry, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to eliminate the use of cuff to create blood occlusion ([0003]), and improve accuracy in measuring blood flow hemodynamics ([0007]), and there was reasonable expectation of success.
Fry does teach amended limitation of “a grip portion that grips the probe ([0031] plurality of ripples to enhance gripping); and a moving mechanism that moves the probe in a direction in which the probe is pressed against the subject and a direction in which the probe is away from the subject through the grip portion (non-skid pad with hook-look straps ensuring that the probe moves as pressure applied [0032]).
Fry does not teach that a moving mechanism comprises a motor and is driven by the motor that moves the probe.
However, Nakabayashi teaches that scanning mechanism including an actuator with a screw and the guide, which is driven by the motor ([0039]), probe is moved by the amount of D when the photo-interrupter is moved by linear guide ([0045]-[0046] Figures 6A-B), in a direction that the probe is pressed against the subject and a direction in which the probe is away from the subject (Figure 16B shows D, amount of distance shows direction pressed against and away from the subject), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic probe as taught by Wang and Fry to incorporate teaching of motor disclosed by Nakabayashi, since Favazza, Wang, and Fry, and Nakabayashi are all directed to photoacoustic transducer, and using motorized scanning mechanism was well known in the art as taught by Nakabayashi.  One of ordinary skill in the art could have combined the elements as claimed by Favazza, Wang, and Fry with no change in their respective functions, but to replace hand-held probe with a motorized scanning mechanism of the probe, as disclosed by Nakabayashi, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide controlled movement of the probe ([0047]), and there was reasonable expectation of success.
Regarding to claims 9-11, 13-14, 18, and 23, Favazza, Wang, Fry, and Nakabayashi together teach all limitations of claim 1 as discussed above.  
Favazza further teaches following limitations:
of claim 9, wherein the processor further configured to binarize the signal value by setting the signal value to a first value when the signal value is equal to or greater than a first threshold value and equal to or less than a second threshold value larger than the first threshold value and setting the signal value to a second value different from the first value when the signal value is less than the first threshold value or greater than the second threshold value, and generates the blood flow information based on the binarized signal value (Introduction 4th paragraph: total amount of hemoglobin, sO2 and capillary perfusion from photoacoustic imaging, Conclusion 1st paragraph: PAM measurements showed a relative decrease in sO2 during ischemia and a slight relative increase in sO2 in post-occlusion)
Of claim 10, wherein the probe further detects a reflected acoustic wave with respect to an acoustic wave transmitted to the subject (ultrasound transducer, B-scan 1st paragraph, 3.Results and Discussion)
Wherein the processor is further configured to generate a reflected acoustic wave image generation unit for generating a reflected acoustic wave image based on a detection signal of the reflected acoustic wave detected by the probe (B-scan, 1st paragraph, 3.Results and Discussion) and
Wherein processor is further configured to track a position of the region of interest using the reflected acoustic wave image (a specific cross-section was chosen and repeatedly imaged, 3rd paragraph 2. Methods)
Of claim 11, the processor is further configured to generate, as blood flow information, a total value or an average value of the signal value in the region of interest st -2nd paragraphs 3. Results)
Of claim 13, wherein the processor is further configured to calculate a total value or an average value of the signal value in the region of interest, and generates, as the blood flow information, a score value based on a difference between a minimum value and a maximum value of the total value or the average value in a certain period (Figure 5 plot shows relative change in the photoacoustic signal, corresponding to the total amount of blood in the vessel, curve fitting was performed by maximum PA signal to the minimum (Resting) PA signal, 6th paragraph)
Of claim 14, wherein the processor is further configured to generate, as the blood flow information, a score value based on a difference between a total value or an average value of the signal value in the region of interest in the avascularized condition and a total value or an average value of the signal value in the region of interest in the non-avascularized condition (Figure 5 plot shows relative change in the photoacoustic signal, corresponding to the total amount of blood in the vessel, curve fitting was performed by maximum PA signal to the minimum (Resting) PA signal, 6th paragraph)

Of claim 18, wherein wherein the processor further configured to generate a blood flow information image based on the blood flow information (Figure 2(a)-(d), and 3 MAPs of each B-scan at every point, increase of the darker regions (blue) in the image during occlusion,  3, 1st paragraph-3rd paragraph 3.  Results and Discussion)
Of claim 23, a photoacoustic measurement system, comprising: a light source that emits measurement light (YLF laser Fig. 1 1st
Regarding to claims 4-5, and 7-8, Favazza, Wang, Fry, and Nakabayashi together teach all limitations of claim 1 as discussed above.  
Fry further teaches following details of the pressure detection unit:
Of claim 4, wherein the pressure sensor detects the contact pressure at the grip portion (strain gauge, Figure 1B [0032])
Of claim 5, wherein the pressure sensor is provided at the probe (strain gauge [0032] Figure 1B).
Of claim 7, wherein the pressure sensor surrounds the detector element ([0033] plurality of strain gages positioned circumferentially around the transducer).
Of claim 8, wherein the pressure sensor is covered with a cover in contact with the subject (case of the instrument [0031])

Regarding to claims 15-17, Favazza, Wang, Fry, and Nakabayashi together teach all limitations of claim 1 as discussed above.  
As discussed for claim 1, Fry teaches “the subject is changed from the avascularized condition to the non-vascularized condition by the probe” as claimed ([0013]).
Favazza further teaches in a case where the subject is changed from the avascularized condition to the non-vascularized condition (occlusion and following occlusion, Figures 2(b)-(d) show before occlusion, during occlusion and after the occlusion), wherein the processor further configured to generate, as the blood flow information,
Of claim 15, a score value based on a time change rate of a total value or an average value of the signal value in the region of interest (Figure 5, 5th-7th paragraphs, 3. Results and Discussion, 4. Conclusion :plot of the relative change in PA signal value for 
Of claim 16, a score value based on a total value or an average value of the signal value in the region of interest after a certain time has passed from a reference time (PAM measures relative total amounts of hemoglobins or blood volume, temporal changes of flows, 5th paragraph 3. Results and Discussion, Figures 4-5)
Of claim 17, a score value based on a time from a reference time to a time at which a total value or average value of the signal value in the region of interest reaches a certain level (a time point within several seconds of the lowest PA signal was taken as the “time-zero” point of the hyperemic model, Figure 5, 5th-6th paragraphs 3. Results and Discussion)
Regarding to claims 19-20, Favazza, Wang, Fry, and Nakabayashi together teach all limitations of claim 1 as discussed above.  
Wang further teaches following limitations of the blood flow information.
Of claim 19, wherein, in a case where a plurality of the regions of interest are set, the blood flow information is generated for each of the plurality of regions of interest, and the blood flow information image is a space map image for displaying blood flow information of each region of interest in the region of interest (shows multiple regions within the mouse prostate tumor, Figures 10A-B, veins and arteries 11A-B, [0072]-[0073])
Of claim 20, wherein, in the blood flow information image, each region of interest is displayed with a brightness corresponding to the blood flow information (color reflects 2, oxygen saturation is reflected with brightness [0072]-[0073] Figures 10A-B and 11A-B).
Regarding to claim 24, Favazza, Wang, Fry, and Nakabayashi together teach all limitations of claim 1 as discussed above.  
Nakabayashi further teaches wherein the moving mechanism includes a screw ([0039] screw mechanism for actuating the position of the probe).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Favazza, Wang, Fry, and Nakabayashi as applied to claim 1 above, and further in view of “Campbell et al.,” US 2009/0246797 (hereinafter Campbell).  
Regarding to claim 6, Favazza, Wang, Fry, and Nakabayashi together teach all limitations of claim 1 as discussed above.  
Favazza and Wang further disclose wherein the probe includes a detector element that detects the photoacoustic wave and a light emitting portion that emits the measurement light (Fig. 1 of Favazza shows transducer and optical fiber, Fig. 2 of Wang shows transducer, 211 and optical fiber, 204) but do not further disclose that at least a part of the pressure detection unit is provided between the detector element and the light emitting portion.
However, Campbell teaches a medical sensor (photoacoustic [0032]) where the pressure detection unit is disposed between the emitter and detector regions ([0037] Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic probe as taught by Wang to incorporate teaching of position of the pressure sensor disclosed by Campbell, since Favazza, Wang, and Fry, and Campbell are all directed to monitoring blood pressure and hemodynamics, and using positioning sensor between detector and emitter was well known in the art as taught by .
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Favazza, Wang, Fry, and Nakabayashi as applied to claims 2 and 11 above, and further in view of “Poliac et al.,” US 2006/0052714 (hereinafter Poliac). 
Regarding to claims 3 and 12, Favazza, Wang, Fry, and Nakabayashi together teach all limitations of claims 2 and 11 as discussed above.  
Fry teaches relationship between the blood flow information and the contact pressure as claimed since it teaches pressure deforms and collapses the structure, results in blood flow occluded ([0011] and [0044]), but does not explicitly further discloses generating a graph showing a relationship between the blood flow information and the contact pressure (claim 12) and a contact pressure control unit for driving the moving mechanism based on the contact pressure detected by the pressure detection unit (claim 3) as claimed.
However, Poliac teaches a contact pressure control unit for driving the moving mechanism based on the contact pressure detected by the pressure detection unit as it discloses applying a pressure to occlude blood flow is regulated by the predetermined values of the pressure ([0044], [0046]) and Poliac further teaches a vascular testing system where the relationship between the blood flow and the contact pressure are plotted (Figures 6-7, [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic probe as taught by Wang to incorporate teaching of pressure sensors disclosed by Fry, since Favazza, Wang, and Fry, and Poliac are all directed to monitoring blood pressure and hemodynamics, and using a feedback of contact pressure and graph of relationship between blood flow and the contact pressure was well known in the art as taught by Poliac.  One of ordinary skill in the art could have combined the elements as claimed by Favazza and Wang with no change in their respective functions, but simply displaying a graph between measured contact pressure and the blood flow, and write a program instruction to feedback the measured contact pressure to regulate the moving mechanism, as disclosed by Poliac, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurately provide contact pressure to the desired vascular location ([0010]), provide right amount of pressure ([0044] and [0057]), and there was reasonable expectation of success.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Favazza, Wang, Fry, and Nakabayashi as applied to claim 19 above, and further in view of “Saito,” US 2013/0030268 (hereinafter Saito).  
Regarding to claim 21, Favazza, Wang, Fry, and Nakabayashi together teach all limitations of claim 19 as discussed above.  
Favazza, Wang, Fry, and Nakabayashi do not further teach wherein the blood flow information generation unit sets a display color of each region of interest in the blood flow information image to a different display color in a case where blood flow information at a first time is larger than blood flow information at a second time earlier than the first time and a case 
However, Sato teaches color map where the color changes as blood flow increases or decreases ([0086]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic image as taught by Wang to incorporate teaching of assigning different colors to blood flow changes as disclosed by Saito, since Favazza, Wang, and Saito are all directed to processing images of the blood vessels, and displaying image with different colors for different blood flow was well known in the art as taught by Saito.  One of ordinary skill in the art could have combined the elements as claimed by Favazza and Wang with no change in their respective functions, but further processing image with ROIs into square grid regions, as disclosed by Saito, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurately provide further statistical analysis on the plurality of regions ([0058]) and accurate identification of the vessel of interest ([0089]-[0090]), and there was reasonable expectation of success.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Favazza, Wang, Fry, and Nakabayashi as applied to claim 1 above, and further in view of “Meenen,” US 2008/0298642 (hereinafter Meenen). 
Regarding to claim 22, Favazza, Wang, Fry, and Nakabayashi together teach all limitations of claim 1 as discussed above.  
Wang teach setting a plurality of regions in the image (Figures 10A-B and 11A-C), but does not further disclose a grid form.
However, Meenen teaches processing image of vessels, includes subdividing target into plurality of regions, into a tessellation pattern, such as square grid regions ([0058]) and processing each region of the grid regions ([0090]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic image as taught by Wang to incorporate teaching of grid pattern ROIs disclosed by Meenen, since Favazza, Wang, and Meenen are all directed to processing images of the blood vessels, and defining ROIs using grid pattern was well known in the art as taught by Meenen.  One of ordinary skill in the art could have combined the elements as claimed by Favazza and Wang with no change in their respective functions, but assigning different color for changes in blood volumes, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurately provide visual distinction of blood volume increase and decrease ([0086] and [0088]), and there was reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA J PARK/Primary Examiner, Art Unit 3793